I concur in this opinion, except in the conclusion which directs a remittitur as a condition precedent to an affirmance of the judgment. If the verdict is excessive to the extent of shocking a sense of justice, the conclusion is authorized that it was the result of passion and prejudice and the judgment should be reversed and the cause remanded. If, however, as the opinion expressly holds, the finding was not the result of passion and prejudice, it is no part of the province of this court, despite rulings to the contrary, to affirm on the condition of arimettitur. Such a conclusion assumes that the appellate court with nothing before it, except the cold record, is better qualified to determine the amount of the verdict than twelve men, sworn triers of the facts, who saw the witnesses and heard their testimony; and whose finding the trial judge refused to disturb.